 Case: 1:20-cv-06316 Document #: 49-39 Filed: 03/05/21 Page 1 of 6 PageID #:1267

                            MA`AT PROJECT
                      OCTOBER 2018 – SEPTEMBER 2021
                         MENTOR GROUP SHEET
                                                          EXHIBIT 35
SEPTEMBER 30, 2020

                              Parole/Probation                 Module 3
                              Supervision Officers             Pre-Questionnaires
                                                               Trauma Mentoring
MONDAY GROUP – JAMIE ENGE/VALERIE MINOR                        TIME 5:30 PM


  1. SYED AHMAD                      Bond               2001   yes              yes

  2. AARON WILLIAMS-BANKS            Ronald Johnson     2002   yes              yes

  3. DEVANTE BEARDEN                 DeYoung            2004   yes              yes

  4. MICHAEL BOONE                   DeYoung            2005   yes Reincarcerated

  5. MICHAEL LACY                    DeYoung            2007   yes              yes

  6. DION MOORE                      Grela              2009   yes              yes

  7. ANDRE HONORABLE                 Ronald Johnson     2010   yes              yes

  8. LARRY RILEY                     DeYoung            2011   yes              yes

  9. STUART WOODS                    Ronald Johnson     2013   yes              yes

  10. LAMONT WASHINGTON                                 2058   Never enrolled

  11. ENRIQUE MARTINEZ               White              2059   yes              yes

  12. ANGELO SMITH                   Grela              2061   Transferred out

MONDAY GROUP – ALICIA PERRY/EARLENE BEARD                      TIME 5:30 PM

  1. BRYAN TRIPLETT                  White              2003   yes              yes

  2. CHARLES PERKINS                 Halsell            2006   yes

  3. ANDRE KELLY                     Jackson            2016   yes

  4. JUAN PEREZ                      Jackson            2017

  5. CHAD RAYNOR                     DeYoung            2018   Reincarcerated



                                    Page 1 of 6
 Case: 1:20-cv-06316 Document #: 49-39 Filed: 03/05/21 Page 2 of 6 PageID #:1268

                            MA`AT PROJECT
                      OCTOBER 2018 – SEPTEMBER 2021
                                                               EXHIBIT 35
                         MENTOR GROUP SHEET

                              Parole/Probation                 Module 3
                              Supervision Officers             Pre-Questionnaires
                                                               Trauma Mentoring
  6. STEVEN THOMAS                   Herbert            2020   yes

  7. MICHAEL WHITE                   DeYoung            2021   Parole Discharged

  8. MATHEW ZACZYK                   Halsell            2022   yes            yes

  9. JAMES McGEE                     Jackson            2063   yes            yes

  10. DOUGLAS LYEN                   Conditt            2066   yes

  11. RONALD MORGAN                  P/S                2068   Absent a lot

  12. TIMOTHY HOLMAN                 P/S                2070   yes

  13. DERION CAUSEY                  DeYoung            2080   yes            yes

  14. MARCO CERVANTES                Halsell            2082   yes            yes

TUESDAY GROUP – CHAD ELLIS/SERITA ROBINSON                     TIME 6:30

  1. REGAN A. BOOSE                  Jackson            2024

  2. ZACHARY BLAYE                                      2025   Transferred Out

  3. JOSE CERDA                      DeYoung            2026   yes

  4. TRINDQUTTE ESCO                 Grela              2027   yes

  5. BRYAN MORGA                     DeYoung            2028   yes

  6. MERRICK STUBBS                  Jackson            2029

  7. MICHAEL D. WATKINS              Jackson            2030

  8. GEORGE WASHINGTON               DeYoung            2031

  9. DARYL WILSON                    White              2032   yes

  10. MARTIN YOUKHANIS               DeYoung            2033   Transferred

  11. DEAN MILENKOVIC                Grela              2054


                                    Page 2 of 6
 Case: 1:20-cv-06316 Document #: 49-39 Filed: 03/05/21 Page 3 of 6 PageID #:1269

                            MA`AT PROJECT
                      OCTOBER 2018 – SEPTEMBER 2021            EXHIBIT 35
                         MENTOR GROUP SHEET

                              Parole/Probation                 Module 3
                              Supervision Officers             Pre-Questionnaires
                                                               Trauma Mentoring
  12. KEENON SMITH                   Bond               2060

  13. AVERY TATE                                        2062   yes

  14. DARRICK SIMS                                      2071   yes

  15. MICHAEL VILLAGOMEZ Ronald Johnson                 2081   yes           yes

WEDNESDAY GROUP – ALICIA PERRY/SERITA ROBINSON                 TIME 5:30

  1. SERGIO ELIACIN                                     2014   Discharged

  2. ANTHONY ANDERSON                DeYoung            2034   yes

  3. EMMANUEL BUCHANON                                  2035   Discharged

  4. PIERRE CHANCELLOR               Social Services    2036   Never called in

  5. WALTER CLAY                     DeYoung            2037   yes

  6. ALANIDO COLEMAN                 DeYoung            2038   Revocation

  7. JULIAN GALVAN                   Bond               2039   Discharged

  8. MARTEISE GILBERT                Grela              2040   Never called in

  9. PHILLIP JOHNSON                 DeYoung            2041   Completed Parole

  10. MARK NUNNALLY                  White              2044   yes

  11. FRANK PERRINO                  Grela              2064   yes

  12. RICARDO CONCEPCION             Grela              2065   yes

  13. FITZPATRICK DURHAM             Halsell            2067   yes

  14. SAHEED RAHEEM                                     2069   yes

  15. JAMES BANKS                                       2075   yes           yes

  16. ANDREW BOLTON                  Moore              2053   yes


                                    Page 3 of 6
 Case: 1:20-cv-06316 Document #: 49-39 Filed: 03/05/21 Page 4 of 6 PageID #:1270

                            MA`AT PROJECT
                      OCTOBER 2018 – SEPTEMBER 2021               EXHIBIT 35
                         MENTOR GROUP SHEET

                              Parole/Probation                    Module 3
                              Supervision Officers                Pre-Questionnaires
                                                                  Trauma Mentoring
  17. DAVID LACHOWICZ                Grela                 2076   yes          yes

  18. KEVIN SKARITKA                 Grela                 2078   yes          yes

  19. CHANCE HOULDEN                                       2079   yes          yes

THURSDAY GROUP – SPECIAL NEEDS UNIT                               TIME 10:30 AM

                                ALICIA PERRY

  1. KEITH NEWTON                    Moore                 3001   Emp. Discharged

  2. JEFFERY COLE                    DeYoung               3002   Discharged

  3. JOHN FRELIGH                    Moore                 3003

  4. TAYLOR REGINALD                 Bond                  3004

  5. JEFF PALADE                     Herbert               3005

  6. COREY LEE                       DeYoung               3006

  7. PHILLIP BINION                  Bond                  3007

  8. MATTHEW TIDWELL                 Moore                 3008   Emp. Discharged

  9. ANGILO DAIR                     Moore                 3009   Emp. Discharged

  10. TERRY TOWNSEND                 Moore                 3010   Emp. Discharged

  11. CHRISTOPHER RODRIQUEZ          Moore                 3011

  12. JAMARR DUNN                    Jackson               3012

  13. GERROD GREER                                         3013   Revocation

  14. DEMARCUS SAGO                  DeYoung         Disch 3014




                                    Page 4 of 6
 Case: 1:20-cv-06316 Document #: 49-39 Filed: 03/05/21 Page 5 of 6 PageID #:1271

                            MA`AT PROJECT
                      OCTOBER 2018 – SEPTEMBER 2021            EXHIBIT 35
                         MENTOR GROUP SHEET


                              Parole/Probation                  Module 3
                              Supervision Officers              Pre-Questionnaires
                                                                Trauma Mentoring
  FRIDAY GROUP – COOK COUNTY JAIL                               TIME 5:00 PM

                                 SERITA ROBINSON

  1. BYRON JACKSON                                      4001    Refused Service

  2. CORY FISHER                                        4002

  3. MARK SAMANO                                        4003    Refused Service

  4. KENNETH BATTINUS                                   4004    Refused Service

  5. MICHAEL BROWN                                      4005

  6. ANTHONY STEVENSON                                  4006    Transferred Out

  7. TYRONE RICE                                        4007    Refused Service

  8. JERRY KIRKMAN                                      4008    Refused Service

  9. MICHAEL POWELL                                     4009

  10. ANTHONY PETERS                                    4010    Refused Service

  11. GERALD WALKER                                     4011    Refused Service

  12. MARIO PECINA                                      4012    Refused Service

  13. JOHN AVALOY       Bonded Out                      4013

  14. JOSHUA ALEXANDER                                  4014

  15. LUIS S ZHUNIO-CARCH                               4016    Discharged-Bond Out

  16. ADISO Y SEFER                                     4017

SATURDAY GROUP – ALICIA PERRY/SERITA ROBINSON                   TIME 9:00 AM

  1. MARCUS CLARK                     Galen.Moore       2012    Revocation

  2. JASON JOHNSON                    Jackson           2015    yes

                                     Page 5 of 6
Case: 1:20-cv-06316 Document #: 49-39 Filed: 03/05/21 Page 6 of 6 PageID #:1272

                            MA`AT PROJECT
                      OCTOBER 2018 – SEPTEMBER 2021           EXHIBIT 35
                         MENTOR GROUP SHEET

                             Parole/Probation                  Module 3
                             Supervision Officers              Pre-Questionnaires
                                                               Trauma Mentoring
 3. ANTOINE SAWYER                  Jackson            2019    yes

 4. ALBERT BATES                    Grela              2023    Absent

 5. DAVID KEYS                      DeYoung            2042    Reincarcerated

 6. DARREN KING                                        2043    Revocation

 7. DANIEL DELGADO                  Carolyn Williams   2045

 8. DONALD TURNER                   DeYoung            2046    Discharged

 9. HENRY BLACK                     DeYoung            2047    Discharged

 10. JUSTIN THOMAS                                     2048    Probation Discharge

 11. KEVIN WILSON                                      2049    Parole Discharge

 12. MARQUICE SHELTON               DeYoung            2050    yes

 13. RICHARD MCMILLIAN              DeYoung            2051    yes

 14. STEVEN AMBRIZ                  DeYoung            2052    yes

 15. JUSTIN COLLINS                 Jackson            2055    Revocation

 16. LARRY GATES                    Bond               2056    yes Reincarcerated

 17. EFRAIN ARCEO                   Holmes 8/7/20      2057    Probation Discharge

 18. JAMES STAPLES                                     2072    yes

 19. SHAUN JACKSON                                     2073    yes

 20. BENJAMIN OLVERA                                   2074    yes

 21. BRANDON GREEN                  DeYoung            2077    yes              yes




                                   Page 6 of 6
